FILED
                             NOT FOR PUBLICATION                            APR 15 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10158

               Plaintiff - Appellee,              D.C. No. 2:08-CR-00035-JCM

  v.
                                                  MEMORANDUM *
MARINO ANTONIO MURALLES-
OLIVA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Nevada
                      James C. Mahan, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Marino Antonio Muralles-Oliva appeals from his guilty-plea conviction and

100-month sentence for conspiracy to distribute methamphetamine and marijuana,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B), and (b)(1)(D). Pursuant to Anders

v. California, 386 U.S. 738 (1967), Muralles-Oliva’s counsel has filed a brief

stating there are no grounds for relief, along with a motion to withdraw as counsel

of record. The appellant has filed a pro se supplemental brief, but the government

has not filed an answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    09-10158